DETAILED ACTION
In Applicant’s Response filed 4/22/22, Applicant has amended claim 1; cancelled claims 14 and 20; and added new claims 21-22. Currently, claims 1-13, 15-19 and 21-22 are pending (claims 15-16 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the micropores" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-8, 12-13, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234).
With respect to claim 1, Pawelchak discloses a dermal patch (occlusive dressing 30; configured for application to a user’s skin and thus interpreted as being a “dermal” patch) comprising:
a foam layer (foam layer 12; semi-open cell foam - col 2 lines 27-28) having macropores with cavities (foam materials inherently have a porous structure – the pores are interpreted as being “cavities” in the material; the foam has 50-100 cells per inch - col 4 lines 33-37; at 50 cells per inch each cell is interpreted to be approximately 508 microns and at 100 cells per inch, each cell is interpreted to be approximately 254 microns - cells larger than 75 microns are interpreted as being "macropores"); 
a barrier layer (layer of deodorizing material 31; figs 3-4); and
an adhesive layer disposed on the barrier layer (adhesive layer 14 - col 2 lines 16-22; disposed on layer 31 as shown in fig 3) configured for contact with the skin (bonds with skin around a wound - col 2 lines 16-22).
Pawelchak does not, however, disclose that the foam is an open cell foam or disclose a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam.
Lesko, however, teaches a device configured to be attached to a user’s skin (the invention is drawn to ostomy bags – col 1 lines 5-6; ostomy bags are attached to a user’s skin at a stoma) which includes a foam filter 70 (fig 6) which is an open cell foam to form a barrier to semi-liquid waste, but not gases and wherein filter 70 can be of one pore size such as 25 pores per inch, or the filter 70 can be a dual layer arrangement with two pore sizes, with the second layer having approximately 45 pores per inch (col 4 lines 30-42). Thus, Lesko teaches an open cell foam, having macropores (one layer of the foam has 25 pores per inch which is equivalent to each cell being approximately 1016 microns – cells larger than 75 microns are interpreted as being macropores); and a barrier layer (second layer of the filter which has approximately 45 pores per inch – col 4 lines 30-42) formed from the foam on one side of the foam and at least partially comprising a surface of the foam (the second layer is part of the dual layer arrangement of filter 70 and thus is interpreted as being formed from the foam of the filter 70 and will be on one side of the filter, comprising a surface of the filter 70, as one of the two layers forming the filter), the barrier layer at least partially spanning the cavities in the foam (the second layer of the foam will at least partially span the pores of the first layer). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the semi-open cell foam in Pawelchak for the open cell foam material taught by Lesko in order to form a barrier to semi-liquid waste, but not gases. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the foam in Pawelchak for the dual layer foam in Lesko wherein cavities of the macropores in one layer of the foam are spanned at least partially by a second, barrier layer formed from the foam layer, in order to provide improved filtering through the material.
With respect to claim 3 Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that a surface proportion of the barrier layer to the surface of the foam layer is at least 20%. Pawelchak does, however, teach a barrier layer (11) is formed on top of the foam layer (12) “to protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). In order to completely protect the exposed surface of the dressing, the layer 11 would need to cover the entire surface of the foam layer 12, i.e. 100% of the surface (which is greater than a surface proportion of 20% and therefore meets the claimed range of “at least 20%”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the barrier layer in the device of Pawelchak in view of Lesko so that a surface proportion of the barrier layer to the surface of the foam layer is at least 20% in order to “protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). Furthermore, it would have been obvious for the surface proportion of the barrier layer to the surface of the foam layer to be at least 20% because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 5, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Lesko also discloses that the barrier layer is planar (as shown in figs 3-4, the foam 70 has a planar configuration and, thus, the dual layers that form the foam are expected to also have a planar configuration. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have arranged the barrier layer in the device of Pawelchak in view of Lesko so that the barrier layer is planar as taught by Lesko in order to simplify construction for easier manufacturing.
	With respect to claim 6, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Lesko also teaches that the foam layer 70 is approximately 3.2mm thick (col 4 lines 32-33). Lesko does not, however, explicitly disclose that a thickness of the barrier layer is less than 100 um. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the foam of Pawelchak in view of Lesko to reduce the thickness of the barrier layer to less than 100um since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. 
	With respect to claim 7, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer has a thickness of less than 200 um (adhesive layer 13 varies in thickness from about 0.005-0.02 inches – col 4 lines 50-51; 0.005-0.02 inches is approximately 127-508um which includes values of 127-200um which are within the claimed range of 0-200um).
	With respect to claim 8, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak discloses in the embodiment of figures 5-6 that the adhesive layer is arranged directly on a surface of the foam layer (as shown in figures 5-6, adhesive 14 is applied directly to the lower surface of foam layer 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the adhesive layer of the device of Pawelchak in view of Lesko directly on a surface of the foam layer like in the embodiment of figures 5-6 of Pawelchak since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 12, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer contains silicones (silicone rubber – col 2 lines 55-58).
With respect to claims 13 and 19, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the foam layer comprises a hydrophilic polymer foam that comprises a polyurethane foam (Pawelchak - flexible polyurethane foam – col 4 line 33; Lesko – polyurethane foam – col 4 lines 32-33).
	With respect to claim 17, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the silicones comprise silicone gels, silicone elastomers (silicone rubber – col 2 lines 55-58; rubber is interpreted as being an elastomer).
	With respect to claim 22, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but Pawelchak discloses that the exposed surfaces of foam 12 are coated to form a water impermeable film (col 4 lines 38-47) and therefore does not disclose that the barrier layer is configured to increase permeability of wound exudate, sweat or water vapor.
	Lesko teaches a multi-stage filtering system which includes a filter, a liquid impermeable membrane downstream from the filter to prevent passage of liquid, and a moisture absorbent pad downstream from both the membrane and filter to absorb moisture condensate from vapor that passes through (abstract) – thus, Lesko teaches that at least some amount of water vapor passes through not only the filter but, also, the liquid impermeable membrane in order to thereafter be collected by the moisture absorbent pad. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that substituting the semi-open cell foam in Pawelchak which includes a water impermeable coating for the open cell foam material of Lesko which permits water vapor passage through the foam would provide an increase in the permeability of water vapor (as compared to the semi-open cell foam of Pawelchak). Additionally, one would have been motivated to increase water vapor permeability in the device of Pawelchak in view of Lesko in order to provide an ideal environment that promotes wound healing at the skin surface.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Junginger (US 2011/0117178).
With respect to claim 2, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose the dermal patch having an absorbency of at least 5 g/g.
Junginger, however, teaches a wound dressing that comprises a hydrophilic polymer foam that is “capable of absorbing and storing fluids and of releasing at least a portion of these fluids again” for wound healing (para [0021]) and has a high absorptive capacity (para [0022]) wherein, specifically, the foam is a hydrophilic polyurethane foam having a free absorbency of at least 10 g/g, more particularly at least 12 g/g and most preferably of at least 15 g/g (para [0022]; 10 g/g is a greater than 5g/g and therefore meets the limitation of “at least” 5 g/g). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a hydrophilic polyurethane foam having an absorbency of at least 5 g/g, as taught by Junginger, as the polyurethane foam material in the dermal patch of Pawelchak in order to improve the absorptive capacity for optimal wound healing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Cimpeanu et al (US 2012/0244350).
With respect to claim 9, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the dermal patch has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2.
Cimpeanu, however, teaches a method for determining peel resistance of an adhesive coated article wherein the article is first coated with an amount of pressure sensitive adhesive (in g/m2), cut into test strips and adhesive bonded to a steel test specimen and clamped into the jaws of a tensile test apparatus (page 5, para [0063]). Thereafter, the test strip is peeled from the test surface at a given speed and angle and the force required to be applied to peel the strip from the surface (i.e. bonding strength) is measured, which is the force N/2.5 cm (page 6 para [0063]). Cimpeanu also discloses that the peak peel resistance of the pressure sensitive against the steel substrate is more than 0.05 N/2.5 cm with applied quantities of less than 200 g/m2 .(0.3-12.1 N/25mm, which is more than 0.05, with an applied quantity of 20 g/m2, which is less than 200 – table 2; para [0063]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the peel resistance of the device of Pawelchak in view of Lesko using the method taught by Cimpeanu in order to determine the bonding strength of the adhesive and, correspondingly, how strongly it will adhere to a user’s skin and how difficult it will be to remove from the skin after treatment. Additionally, it would have been obvious to use a pressure sensitive adhesive that has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2 as taught by Cimpeanu since discovering an optimum value of a result effective variable involves only routine skill in the art.
	  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Holm et al (US 2011/0112458).
With respect to claim 10, Pawelchak in view of Lesko discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer only partially covers the foam layer.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak in view of Lesko so that the adhesive layer only partially covers the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.
With respect to claim 11, Pawelchak in view of Lesko discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer comprises a non-coherent pattern.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak in view of Lesko so that the adhesive layer is selectively applied to provide a discontinuous or “non-coherent” adhesive pattern on the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Suzuki et al (US 2005/0169975).
With respect to claim 18, Pawelchak in view of Lesko discloses the invention as claimed (see rejection of claim 17) but does not disclose that the silicones comprise crosslinked polyorganosiloxanes modified with substituents wherein the substituents comprise polyethylene glycol and/or polyurethane.
Suzuki, however, teaches an adhesive skin patch having a pressure sensitive adhesive layer comprising one or more adhesives such as a silicone PSA consisting mainly of polyorganosiloxane and a urethane PSA consisting or polyether or polyester polyurethane (claims 18 and 20). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a silicone comprising crosslinked polyorganosiloxanes modified with polyurethane as taught by Suzuki as the silicone adhesive in the device of Pawelchak in view of Lesko since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Park et al (US 2004/0018227).
With respect to claim 4, Pawelchak in view of Lesko discloses the invention substantially  as claimed (see rejection of claim 1) but does not disclose that the barrier layer has micropores.
Park, however, teaches a multilayered microporous foam dressing which provides high moisture permeability, high absorptivity and low wound adherence while also defending against infiltration of bacteria and impurities (abstract). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the barrier layer of the device of Pawelchak in view of Lesko to have micropores like the foam in Park in order to improve permeability and absorptivity while also providing low wound adherence and defending against infiltration of bacteria and impurities.
With respect to claim 21, Pawelchak in view of Lesko discloses the invention substantially  as claimed (see rejection of claim 1) but does not disclose micropores having a pore diameter of 25 µm or less.
	Park, however, teaches a multilayered microporous foam dressing which provides high moisture permeability, high absorptivity and low wound adherence while also defending against infiltration of bacteria and impurities (abstract). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the foam of Pawelchak in view of Lesko with micropores like the foam in Park in order to improve permeability and absorptivity while also providing low wound adherence and defending against infiltration of bacteria and impurities.
Park does not, however, explicitly disclose the micropores in the microporous foam having a pore diameter of 25 µm or less, but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Pawelchak in view of Lesko and further in view of Park so that the micropores in the foam have a diameter within this specific range since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/22/22 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-10 have been fully considered but are not persuasive.
The Office has noted Applicant's arguments on page 6 of the Response that there are several advantages of the claimed invention over the prior art dermal patches and that the prior art of record does not disclose or suggest patches that provide these advantages. The Office is not persuaded by these arguments, however, because the limitations that Applicant relies upon are not recited in the rejected claims (i.e. there are no limitations in the claims which specify that the barrier layer is configured to prevent penetration of the adhesive into the foam layer). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The Office has also noted Applicant's arguments on pages 6-7 that Lesko does not teach a barrier layer that is "formed from" the foam layer as required by claim 1. Applicant has further argued that claim 1 cannot be interpreted to mean that the barrier layer is formed from the same material as the foam layer because in Applicant’s specification the barrier layer is described as being formed from the foam layer so that it can be regarded as part of the foam layer and that the barrier layer and foam layer are generally present as a uniform material. The Office is not persuaded by these arguments, however, because the second layer in Lesko is part of the same filter 70 as the first layer – thus, the first and second layers are part of the same foam layer – i.e. filter 70. Additionally, there are no limitations in the claims which require that the foam layer and barrier layer are integrally formed as a single or one-piece structure or that they are present as a uniform material. Thus, for at least these reasons, the Office maintains that Lesko teaches a barrier layer formed from the foam layer as recited in the present claims. 
The Office has also noted Applicant's arguments on page 7 that the filter 70 of Lesko differs from the claimed barrier layer because the claimed barrier layer increases permeability of exudate, sweat and water vapor while the filter 70 of Lesko is designed to restrict passage of semi-liquid waste and liquids. The Office respectfully disagrees for at least the reasons provided in the rejection of new claim 22 above. 
The Office has also noted Applicant's arguments on page 7 that the claimed invention differs from the prior art because Lesko does not disclose an adhesive layer disposed on a barrier layer and configured for contact with skin. The Office is not persuaded by these arguments, however, because Pawelchak has been cited as disclosing an adhesive layer that is configured/arranged as recited in the claims (adhesive 14 is configured to contact skin - col 2 lines 16-22). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Office has also noted Applicant’s arguments on page 7 that the claimed invention differs from the prior art because Lesko does not address or contemplate the problem of creating a barrier to prevent adhesive from being absorbed by a foam layer. The Office is not persuaded by these arguments, however, because the claims do not require the barrier layer to be configured to prevent the foam from absorbing the adhesive – thus, the limitations that Applicant relies upon are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The Office has also noted Applicant's Arguments on page 8 that substitution of the foam in Pawelchak with filter 70 in Lesko would not yield predictable improvement to the dressing of Pawelchak but the Office respectfully disagrees because such a modification would result in improved filtering through the material which thereby improves the dressing. 
The Office has also noted Applicant's arguments on page 8 regarding claim 6 but is not persuaded by these arguments because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Office has also noted Applicant's arguments on pages 8-9 regarding Claims 2, 4, 9-11 and 18 but for the same reasons as provided above, the Office is not persuaded by these arguments. 
The Office has also noted Applicant’s arguments on pages 9-10 of the Response regarding claim 4 but these arguments are rendered moot in view of the new grounds of rejection presented above based in Pawelchak in view of Lesko and further in view of Park.
The Office has also noted Applicant’s arguments on page 10 regarding new claims 21 and 22 but is not persuaded by these arguments for at least the same reasons as provided above with respect to claim 1 and as provided in the claim rejections above.
Thus, for at least these reasons, the Office is not persuaded by Applicant's arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6306424.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786